DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 12/21/2020 has been entered. Applicant has not amended any claims. Claims 5, 11, and 13-22 remain cancelled. No new claims were added. Claims 1-4, 6-10, and 12 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 5-10, filed 12/21/2020, have been fully considered but they are not persuasive. Regarding the arguments concerning claims 1 and 7, Examiner respectfully disagrees. 
Hovor teaches that the generation of respective links that are “based on the logical segments. Hovor discloses that a data construct for an IOC may include one or more links to data constructs for corresponding observables and a threat actor data construct may include one or more links to threat campaigns or TTP used by the respective actor as seen in [0067]. These are intelligence types and these intelligence types are determines by patterns generated by using logical segments as seen in [0064] - The parser 216 may use the determined patterns 220 for the unstructured data or a subset of the unstructured data to determine intelligence types for the respective subset of the unstructured data. For instance, the rules 222 may indicate that a particular pattern or group of patterns is associated with a particular one or more of the intelligence types 224. Clearly showing that generating, based on the logical segments, respective links that link files from a repository to the unstructured data.
correspond
Regarding the arguments concerning the dependent claim 6 and 12, Examiner has cured the deficiencies of the independent claims 1 and 7 and the argument is moot.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hover et al (US 2016/0065599) in view of Parikh et al (US 2016/0232159).
Regarding claim 1, Hovor teaches a method, in a data processing system comprising a processor and a memory, for processing unstructured data, the method comprising: receiving, by the data processing system, unstructured data input from a client device (paragraph 0019 - FIG. 1 is an example of an environment in which a system receives and parses unstructured data to create structured data constructs); analyzing, by the data processing system, the unstructured data for features that satisfy logical segment criteria by using natural language processing (NLP) (paragraph 0029 - At time T2, the system parses some of the unstructured data 104a. For instance, the system determines keywords, phrases, sentences, or any combination of two or more of these, in the unstructured data 104a. The system may determine patterns in the unstructured data 104a using the keywords, e.g., where each pattern corresponds with particular keywords or types of keywords and potentially locations of the keywords with respect to other keywords); partitioning, by the data processing system, the unstructured data into logical segments based on satisfaction of the logical segment criteria, the logical segments are (paragraph 0127 - The process divides the text into sentences (606). For instance, the parser determines the logical segments in the text, such as words, sentences, and paragraphs); and generating, based on the logical segments, respective links that link files from a repository to the unstructured data (paragraph 0066 - In some examples, the data constructs may include an identifier for the source of the data, e.g., the particular unstructured data source 204 or structured data source 206 from which the analysis system 202 received the data, a timestamp, e.g., for when the corresponding data was generated by or received from the respective structured data source, a source reputation, a severity, a severity reputation, or a combination of two or more of these).
Hover does not teach respective links that link one or more policy and guidance files from a repository to the unstructured data and wherein the one or more policy and guidance files from the repository correspond to the unstructured data.
Parikh teaches respective links that link one or more policy and guidance files from a repository to the unstructured data and wherein the one or more policy and guidance files from the repository correspond to the unstructured data (paragraph 0043 - Analysis of the data may include, for example, mining the data for natural language text by transposing words and phrases in unstructured data into numerical values or scores that can be linked with structured data (e.g., rules or rule sets) stored in the various rule databases, (rule or rule sets = policy and guidance files).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Hovor, as seen above, to include respective links that link one or more policy and guidance files from a repository to the unstructured data and wherein the one or more policy and guidance files from the repository (paragraph 0014). 

Regarding claim 2, Hovor teaches wherein the unstructured data comprises text including a variety of topics or content (paragraph 0027 - Unstructured threat intelligence gathering may automate the process of analyzing threat information from unstructured data sources, such as security advisories, security alerts, security warnings, or blog sources, using natural language processing techniques).
Regarding claim 3, Hovor teaches wherein analyzing the unstructured data for features further comprises using the NLP to identify text that satisfy the logical segment criteria (paragraph 0029 - At time T2, the system parses some of the unstructured data 104a. For instance, the system determines keywords, phrases, sentences, or any combination of two or more of these, in the unstructured data 104a. The system may determine patterns in the unstructured data 104a using the keywords, e.g., where each pattern corresponds with particular keywords or types of keywords and potentially locations of the keywords with respect to other keywords).
Regarding claim 4, Hovor teaches wherein the unstructured data includes compliance obligations (paragraph 0027 A system may parse unstructured data from security advisories provided by agencies like the Federal Bureau of Investigation, the Center for Internet Security or the Multi-State Information Sharing Analysis Center, or the United States Computer Emergency Readiness Team).
Regarding claim 7, Hovor teaches a computer system for processing unstructured data, the computing system comprising a computer processor, a computer memory operatively coupled to the computer processor and the computer memory having disposed within it computer program instructions that, when executed by the processor, cause the computing system to carry out the steps of: receiving unstructured data input from a client device (paragraph 0019 - FIG. 1 is an example of an environment in which a system receives and parses unstructured data to create structured data constructs); analyzing the unstructured data for features that satisfy logical segment criteria by using natural language processing (NLP) (paragraph 0029 - At time T2, the system parses some of the unstructured data 104a. For instance, the system determines keywords, phrases, sentences, or any combination of two or more of these, in the unstructured data 104a. The system may determine patterns in the unstructured data 104a using the keywords, e.g., where each pattern corresponds with particular keywords or types of keywords and potentially locations of the keywords with respect to other keywords); partitioning the unstructured data into logical segments based on satisfaction of the logical segment criteria (paragraph 0127 - The process divides the text into sentences (606). For instance, the parser determines the logical segments in the text, such as words, sentences, and paragraphs); and linking data from a repository to the unstructured data based on the logical segments (paragraph 0066 - In some examples, the data constructs may include an identifier for the source of the data, e.g., the particular unstructured data source 204 or structured data source 206 from which the analysis system 202 received the data, a timestamp, e.g., for when the corresponding data was generated by or received from the respective structured data source, a source reputation, a severity, a severity reputation, or a combination of two or more of these).

Parikh teaches linking one or more policy and guidance files from the repository to the unstructured data. (paragraph 0043 - Analysis of the data may include, for example, mining the data for natural language text by transposing words and phrases in unstructured data into numerical values or scores that can be linked with structured data (e.g., rules or rule sets) stored in the various rule databases).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Hovor, as seen above, to include linking one or more policy and guidance files from the repository to the unstructured data as taught by Parikh. It would be advantageous to make the combination to process big data from a wide range of sources and use the rules to uncover patterns or trends that are useful business applications as taught by Parikh (paragraph 0014). 
Regarding claim 8, Hovor teaches wherein the unstructured data comprises text including a variety of topics or content (paragraph 0027 - Unstructured threat intelligence gathering may automate the process of analyzing threat information from unstructured data sources, such as security advisories, security alerts, security warnings, or blog sources, using natural language processing techniques). 
Regarding claim 9, Hovor teaches further comprising the processor using the NLP to identify text that satisfy the logical segment criteria (paragraph 0029 - At time T2, the system parses some of the unstructured data 104a. For instance, the system determines keywords, phrases, sentences, or any combination of two or more of these, in the unstructured data 104a. The system may determine patterns in the unstructured data 104a using the keywords, e.g., where each pattern corresponds with particular keywords or types of keywords and potentially locations of the keywords with respect to other keywords).
Regarding claim 10, Hovor teaches wherein the unstructured data includes compliance obligations (paragraph 0027 A system may parse unstructured data from security advisories provided by agencies like the Federal Bureau of Investigation, the Center for Internet Security or the Multi-State Information Sharing Analysis Center, or the United States Computer Emergency Readiness Team).




Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovor et al (2016/0065599) in view of Parikh et al (US 2016/0232159) and Goris et al (2017/0242907).
Regarding claim 6, Hovor in view of Parikh does not teach the generating the respective links includes adding one or more pointers, references, linked lists, or data structures to the unstructured data.
Goris teaches the generating the respective links includes linking one or more policy and guidance files from the repository to the unstructured data (paragraph 0024 – “Data extraction system 100 also includes information describing one or more unstructured data sets 114, one or more structured data sets 116, one or more schemas 118, and one or more associations 122 between data sets”, = linking data from the repository; paragraph 0035 – “An association 122 may be (a) an association between an unstructured data set 114 and a structured data set 116, and/or (b) an association between two structured data sets 116. Associations 122 may be stored in a variety of formats. Associations 122 may be stored in a linked list, with one node including an identification of one data set and another node including an identification of an associated data set. An association may refer to a pointer and/or identifier stored with a data set and referencing another associated data set”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Hovor in view Parikh linking data from the repository ,as seen in the rejection of claim 1, to include adding pointers and linked lists to the unstructured data as taught by Borrel. It would be advantageous to make the combination to determine related data to the data in the repository as taught by Hovor (paragraph 0077). 
Regarding claim 12, Hovor in view of Parikh does not teach further comprising the processor adding one or more pointers, references, linked lists, or data structures to the unstructured data.  
Goris teaches further comprising the processor adding one or more pointers, references, linked lists, or data structures to the unstructured data (paragraph 0024 – “Data extraction system 100 also includes information describing one or more unstructured data sets 114, one or more structured data sets 116, one or more schemas 118, and one or more associations 122 between data sets”, = linking data from the repository; paragraph 0035 – “An association 122 may be (a) an association between an unstructured data set 114 and a structured data set 116, and/or (b) an association between two structured data sets 116. Associations 122 may be stored in a variety of formats. Associations 122 may be stored in a linked list, with one node including an identification of one data set and another node including an identification of an associated data set. An association may refer to a pointer and/or identifier stored with a data set and referencing another associated data set”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teaching of Hovor in view Parikh linking data from the (paragraph 0077). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166